Citation Nr: 0001540	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  

2.  Entitlement to secondary service connection for 
hypertension.  




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from February 
1964 to February 1965 and in the Army from February 1974 to 
March 1975.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision of the 
RO.  

In December 1996, the Board remanded the case for additional 
development.  

In November 1998, the Board denied the veteran's claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a May 1999 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  

(The issue of service connection for hypertension is 
addressed in the Remand section of this document.)  



FINDING OF FACT

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder is plausible.  


CONCLUSION OF LAW

The claim of service connection for an innocently acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for 
psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's private physiatrist, Arthur E. Silverman, M.D., 
submitted statements in which he expressed that he strongly 
believed that the veteran's disability was much greater than 
it would have been had he never served in the U.S. Army or 
Navy.  

Thus, the Board finds the claim of service connection for an 
innocently acquired psychiatric disorder to be well grounded.  
38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for an innocently acquired 
psychiatric disorder is well grounded, the appeal is allowed 
to this extent, subject to further action as discussed 
hereinbelow.  



REMAND

The veteran's representative has requested that the Board 
remand the case for additional development.  Specifically, 
the representative noted that, since the Board's November 
1998 decision, the veteran had received ongoing mental health 
treatment from the VA Medical Center at White River Junction 
and the VA Outpatient Clinic in Albany, New York.  

It was determined in the Joint Motion for Remand that the 
Board's discussion of the presumption of aggravation was not 
adequate, as the VHA psychiatrist failed to address whether 
the psychiatric disorder that preexisted the second period of 
service was aggravated by such service.  

As the veteran's claim of service connection for hypertension 
as secondary to psychiatric disability is inextricably 
intertwined with the issue of service connection for 
psychiatric disability, it must be remanded as well.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder before, during or 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain 
records of mental health treatment from 
the VA Medical Center at White River 
Junction and the VA Outpatient Clinic in 
Albany, New York.  

2.  The RO should take appropriate steps 
to contact Dr. Silverman and request that 
he provide all records of the veteran's 
treatment as well as all records on which 
he based his opinion that the veteran's 
psychiatric disability was aggravated by 
his military service.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional VA medical examinations, 
the RO should review the veteran's 
claims.  Due consideration should be 
given to all pertinent laws, regulations, 
and Court decisions.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






